Citation Nr: 1309839	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  06-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for torn medial meniscus, left knee (left knee disability).

2. Entitlement to a separate rating for left knee arthritis.  

3. Entitlement to a separate rating for dislocated semilunar cartilage of the left knee.  

4. Entitlement to service connection for a back condition, to include as secondary to a service-connected disability.  

5. Entitlement to nonservice-connected disability pension.  

6. Entitlement to a total disability rating based on individual unemployability (TDIU).

7. Entitlement to an effective date earlier than August 31, 2004 for the grant of service connection for fibromyalgia.

8. Entitlement to an effective date earlier than August 31, 2004 for the grant of service connection for chronic fatigue syndrome.  

9. Entitlement to an initial rating in excess of 20 percent for fibromyalgia.  

10. Entitlement to an initial rating in excess of 10 percent for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to May 1989 and from March 1991 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) dated in April 2005 and in August 2011.  

In a rating decision dated in August 2006, the RO granted service connection fibromyalgia, with an evaluation of 20 percent effective August 31, 2004, and for chronic fatigue syndrome with an evaluation of 10 percent effective August 31, 2004.  In June 2007 the Veteran disagreed with the assigned ratings and effective date.  In March 2010, the Veteran reiterated that he had appealed the initial ratings assigned for fibromyalgia and chronic fatigue syndrome.  A Statement of the Case has not been issued and the Board is required to remand, rather than refer, these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board notes that the Veteran's claim of service connection for a back disability, was previously characterized as a claim of service connection for a back condition, to include arthritis.  In March 2010 the Veteran asserted that his service-connected fibromyalgia and chronic fatigue syndrome affected his back.  In April 2012, he stated that a VA doctor informed him that his back was aggravated by his service-connected left knee disability.  The RO in a rating decision in September 2012 denied service connection for a back condition, to include as secondary to the service-connected left knee disability.  The United States Court of Appeals for Veterans Claims has held that multiple theories of entitlement to service connection do not constitute separate claims.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  Therefore, the issue has been recharacterized as entitlement to service connection for a back condition, to include as secondary to a service-connected disability.  

A review of the Virtual VA paperless claims processing system include VA treatment records from September 2004 to July 2010 and a March 2006 notice letter pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In July 2009 the Board remanded the first three issues listed on the title page.  Additional development remains necessary, with the exception of the issue of entitlement to an increased rating for the left knee disability that is being decided below.  

The issue of service connection for a bilateral hip disorder was raised by the record in July 2009 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In July 2009, the Board referred the issue for consideration and continues to refer the issue to the AOJ for appropriate action.  

The issues listed on the title page, with the exception of the increased rating claim for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. During the appeal period there is painful range of motion with flexion at most limited to 120 degrees, extension limited to zero degrees with pain, and slight lateral instability.  

2. During the appeal period there is x-ray evidence of arthritis in the left knee along with pain and limited motion.

3. During the appeal period the left knee is shown to be productive of frequent episodes of locking with effusion.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for torn medial meniscus of the left have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, (2012). 

2. The criteria for a separate 10 percent rating for left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 (2012).

3. The criteria for a separate 20 percent rating for a left knee meniscus disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).
The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication and post-adjudication VCAA notice by letter, dated in September 2004 and in March 2006.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings.  In a letter in March 2006 the Veteran was provided with the provisions for the effective date of the claim.  To the extent that the VCAA notice pertaining to the effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim was readjudicated as evidenced by the statement of the case, dated in May 2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded a VA examination in October 2004, July 2006, and in April 2011.  The Veteran's representative in June 2009 asserted that the VA examiner in October 2004 did not review the claims folder.  However, the Veteran was not prejudiced by this omission as the focus of the examination was his current level of disability.  Furthermore the claims folder was reviewed on VA examinations in July 2006 and in April 2011 and range of motion findings were provided.  Therefore the Board finds that evidence of record is adequate to rate the Veteran's service-connected left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the evidence does not suggest a material change in the Veteran's service-connected left knee disability since he was last examined by VA in April 2011, a reexamination is not warranted under 38 C.F.R. § 3.327.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The RO in the current rating decision on appeal has evaluated the Veteran's left knee disability under Diagnostic Code 5257.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

In August 2004, the Veteran filed a claim for an increased rating for his service-connected left knee disability.  He stated that he had pain, locking, popping, flare-ups, and his knee gave out.  For the reasons discussed below, the Board finds that the evidence during the appeal period does not more nearly approximate the criteria for an evaluation in excess of 10 percent for torn medical meniscus of the left knee under Diagnostic Codes 5257, 5260 and 5261.  However, during the current appeal period the evidence does warrant a separate 10 percent rating for degenerative arthritis of the left knee and a separate 20 percent rating for dislocated semilunar cartilage of the left knee.

On VA examination in October 2004, the Veteran complained of intermittent shooting pain, popping and locking type of feeling in his left knee.  He also reported weakness and stiffness.  He stated that flare-ups of his knee lasted hours to a couple of days.  At times the knee locked up causing decreased range of motion, especially during cold weather.  The Veteran did not use any crutches, braces, canes or corrective shoes.  There were no dislocations.  Pain and weakness were the limiting factors with repetitive motion.  

Physical examination showed that range of motion of the left knee was entirely normal.  McMurray, Lachman and drawer signs were negative.  The medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments appeared to be intact.  The accompanying x-ray showed normal anatomic alignment without evidence of acute fracture or dislocations.  The cortex and mineralization were within normal limits.  The surrounding soft tissues were within normal limits.  Based on these findings, the examiner provided an impression of no significant abnormality.  

On VA examination in July 2006, the Veteran complained of knee pain most of the time.  The pain was under the kneecap and on the lateral aspect of the knee.  There was weakness, stiffness, a sensation of giving way, locking, fatigability, and lack of endurance.  The Veteran's flare-ups were precipitated by picking up his children, by going up or down the stairs, and by doing any type of prolonged walking.  The pain was severe and the frequency and duration varied with activity.  The Veteran alleviated the pain daily by sitting down and elevating the leg.  The examiner stated that the Veteran had a knee brace but was not wearing it at the time of the examination.  The examiner further noted that there have been no dislocations or recurrent subluxations.

Physical examination showed that extension was 0 degrees, which was unchanged with repetition.  Flexion was 120 degrees, which also was unchanged with repetition.  The examiner noted that the Veteran complained of more pain with the hip than with the knee repetition.  There was a mild amount of crepitus noted in the in the knee.  The knee was stable with negative Lachman, McMurray, and drawer signs.  The accompanying x-ray showed early degenerative change in the left knee.  The impression was degenerative joint disease of the left knee.  

On VA examination in April 2011, the examiner stated that the Veteran's functional limitations were similar to those known to be associated with meniscal injuries, including difficulty squatting and climbing stairs.  The Veteran complained of grinding, popping, and pain, which was worse with walking on stairs or an incline, or squatting.  He reported that his knee locked and popped loudly and he had constant pain.  The Veteran stated he had intermittent mild swelling.  The examiner noted the Veteran had a brace but did not wear it because it was uncomfortable.  A summary of the left knee symptoms as reported by the Veteran consisted of instability, stiffness, weakness, decreased range of motion, repeated effusions, and weekly locking episodes.  The Veteran denied episodes of dislocation or subluxation.  The Veteran stated that he could stand up to one hour and was able to walk one to three miles.  

On physical examination there was no patellar abnormality, locking, effusion, or dislocation.  There was evidence of a meniscal tear.  There was objective evidence of pain with active motion.  Flexion was 0 to 130 degrees and extension was 0 degrees.  The examiner stated that there was objective evidence of pain following repetitive motion but there were no additional limitations after three repetitions of range of motion.  The examiner determined that there was no joint ankylosis.  

Based on the evidence of record, throughout the appeal period flexion at most was limited to 120 degrees with pain.  There was no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  As the criterion for a 20 percent rating for flexion is flexion limited to 30 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the criterion for a compensable rating of 10 percent, flexion limited to 45 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for limitation of extension, extension at maximum was 0 degrees with pain.  As the criterion for a 20 percent rating for extension is extension limited to 15 degrees, the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 15 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  Further, the criterion for a compensable 10 percent rating, extension limited to 10 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As there is no showing of a compensable degree of disability as to both left knee flexion and left knee extension, a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.

The RO assigned the Veteran a 10 percent rating under Diagnostic Code 5257 for slight recurrent subluxation or lateral instability and characterized it as torn medial meniscus.  On VA examination in July 2006, the Veteran complained of his knee giving way and  on VA examination in April 2011 he complained of instability.  However, the Board finds that the evidence during the appeal period does not more nearly approximate the criteria for a 20 percent rating for moderate recurrent subluxation or lateral instability for the following reasons.  On VA examination in October 2004 the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments appeared to be intact.  On VA examination in July 2006 the examiner noted that there were no dislocations, or recurrent subluxations and the knee was stable with negative Lachman and McMurray tests.  On VA examination in April 2011, the Veteran denied episodes of dislocation or subluxation.  

The Board notes that the Veteran has complained of locking episodes, however the VA examiner in April 2011 after reviewing the claims folder and examining the Veteran determined that the Veteran did not have ankylosis of the left knee.  

As there is no evidence of ankylosis, symptomatic removed semilunar cartilage, tibia and fibula involvement, or genu recurvatum, Diagnostic Codes 5256, 5259, 5262, and 5263 are not applicable.  

However, the Veteran has been diagnosed with left knee arthritis.  A separate rating for arthritis for a knee disability rated under 5003 is warranted where limitation of motion under 5260 or 5261 at least meets the criteria for a zero percent rating.  
See VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  As noted above, the Veteran throughout the appeal period has had painful range of motion.  Flexion has been limited to 120 degrees and 130 degrees with pain and extension was 0 degrees with pain.  As for x-ray evidence of arthritis, the x-ray report dated in October 2004 did not address arthritis as it focused on fractures and dislocation.  However, the x-ray in July 2006 showed early degenerative change in the left knee, which most likely was present when the Veteran filed his claim in August 2004 for an increased rating for the left knee.  Applying all reasonable doubt, the Board therefore finds that the Veteran's left knee limitation of motion most closely resembles the criteria for a zero percent rating.  A separate rating of 10 percent is therefore granted under 38 C.F.R. § 4.71a, 5003.  This is the highest schedular rating available for arthritis that affected one joint or joint group.

Further, the Board has also considered Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking and effusion into the joint.  The Veteran is service connected for torn medial meniscus of the left knee.  The meniscus is the semilunar cartilage. Throughout the appeal period he has complained of locking in his left knee.  On VA examination in October 2004, the Veteran complained of popping and locking type of feeling in his left knee.  He reported that at times the knee locked up.  On VA examination in July 2006, the Veteran complained of stiffness, locking, fatigue, and lack of endurance.  On VA examination in April 2011, the Veteran complained of locking and effusion.  The Board therefore finds that these symptoms fall under the criteria for a separate 20 percent rating under Diagnostic Code 5258.  This is the only rating available under Diagnostic Code 5258.  

The Board has also considered the Veteran's lay statements that describe his left knee pain and discomfort, stiffness, weakness, and locking.  The Veteran is certainly competent to describe his observations and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or any more separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's torn medial meniscus of the left knee.  The Board finds that the Veteran's left knee disability is manifested by painful motion, instability, weakness, locking, and effusion and the rating criteria contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent for torn medial meniscus of the left knee, is denied.  

A separate rating of 10 percent for left knee arthritis is granted, subject to the laws and regulations governing the award of monetary benefits.

A separate rating of 20 percent for dislocated semilunar cartilage of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Back Condition

In August 2004, the Veteran stated that he injured his back during service, in 1989 or 1990, when he was crushed by large tent poles.  He also claimed that his back condition was further aggravated during service in a motor vehicle accident in Italy in 1993.  On VA examination in July 2012, the Veteran elaborated that during the accident he was in the back of a duty van and twist his back.  In August 2005, he indicated that service treatment records regarding his back problems were lost.  A VA progress in March 2007 shows that the Veteran complained of having low back pain for fifteen years.  In March 2010, the Veteran asserted that his service-connected chronic fatigue syndrome and fibromyalgia aggravated his back condition.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. 
§ 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).  In this case, the Veteran applied for service connection prior to the effective date of the amendment.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

On VA examination in July 2012, the x-rays of the thoracolumbar spine showed arthritis.  MRI showed disc bulging from L3 through S1.  While a VA examination in July 2012 addressed whether the Veteran's back was secondary to his service connected left knee disability, there is no medical opinion in the file addressing whether the back condition is secondary to the service-connected fibromyalgia and chronic fatigue syndrome.  Furthermore, there is no medical opinion addressing whether the Veteran's condition may be related to service on direct basis based on the Veteran's lay history of back injuries during service.  Therefore, under the duty to assist the Veteran should be afforded a VA examination to determine whether the back condition was caused by or aggravated by the service-connected chronic fatigue syndrome and fibromyalgia.  

Nonservice-Connected Disability Pension

As applicable to this case, nonservice-connected pension is a benefit payable by VA to a veteran who served on active duty for 90 days or more during a period of war, who meets certain income and net worth requirements, and who is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct.  A veteran is considered permanently and totally disabled if, among other things, he is unemployable as a result of disability reasonably certain to continue throughout his lifetime, is suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation if it is reasonably certain that such disability will continue throughout his lifetime, or is suffering from any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.3(a)(3).  

VA treatment records reflect that the Veteran has been diagnosed with various nonservice-connected disabilities, to include neuropathy and migraine headaches documented in VA progress notes in March 2007 and in July 2009.  In August 2005 the Veteran contended that he has not worked more than a part time job since service due to his physical and mental disorders.  He stated that he last worked as a graphic designer.  He noted that  he was unaware that his March 2005 VA examination was to determine whether he was eligible for pension benefits as the examiner did not inquire how his physical and mental disorders affected his employability.  A review of the VA examination in March 2005, shows that the examiner noted that the Veteran has not worked since 2003.  He conducted a general physical examination and concluded that the Veteran was not entitled to nonservice-connected pension benefits.  The examiner's opinion is inadequate as he did not provide a rationale.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  

In light of the above evidence, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and severity of all current physical and psychiatric disabilities and to obtain a medical opinion as to the effects of such disabilities on his employability.  See 38 U.S.C.A. § 5103A; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).

The Board notes that in order to be eligible for nonservice-connected pension benefits, the Veteran must satisfy certain maximum net worth and annual income requirements.  38 U.S.C.A. §§ 1503, 1522; 38 C.F.R. §§ 3.23, 3.274.  The Veteran's claims for pension was received in August 2004.  The RO in a rating decision in April 2005 denied the Veteran's claim for nonservice-connected pension benefits.  At the time of the April 2005 rating decision, the Veteran's combined rating was 20 percent.  The Veteran's combined rating increased during the appeal period.  He had a combined rating of 50 percent from August 31, 2004, a combined rating of 70 percent from March 22, 2010, and a combined rating of 80 percent from June 18, 2012.  Therefore after developing the claim to determine whether the Veteran is permanently and totally disabled from nonservice-connected disabilities, the AOJ should consider whether additional development is necessary to determine whether the Veteran met the income and net worth requirements at any time during the appeal period to be eligible for pension benefits.  

TDIU

On VA examination in July 2012, the examiner was of the opinion that the Veteran's thoracolumbar spine condition impacted the Veteran's ability to work as sitting in a chair for long hours was unpleasant.  The Veteran in his March 2010 claim for a TDIU rating stated that he has a two year college education and last work in graphic design.  

As the issue of the Veteran's entitlement to a TDIU rating is partially dependent upon VA's determination as to the Veteran's entitlement to service connection for a back disability as well as the decisions herein pertaining to the left knee, the Board finds that both claims are inextricably intertwined and a Board decision on the claim for entitlement to a TDIU rating at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the AOJ should readjudicate the Veteran's claim for a TDIU rating in conjunction with its readjudication of the Veteran's service connection claim for a back disability, after the remand actions directed below have been performed. 

The Board also finds it noteworthy that during the appeal period the RO in a rating decision in August 2012 granted service connection for irritable bowel syndrome with chronic diarrhea and assigned a 30 percent rating effective June 18, 2012.  On VA examination in July 2012, the examiner stated that the Veteran's intestinal condition impacted his ability to work due to pain, difficulty concentrating, bowel accidents, and frequently going to the bathroom.  

Manlicon Issues

In a rating decision dated in August 2006, the RO granted service connection fibromyalgia, with an evaluation of 20 percent effective August 31, 2004, and for chronic fatigue syndrome with an evaluation of 10 percent effective August 31, 2004.  In June 2007 the Veteran disagreed with the assigned ratings and effective date.  In March 2010, the Veteran reiterated that he had appealed the initial ratings assigned for fibromyalgia and chronic fatigue syndrome.  A Statement of the Case has not been issued.  Under these circumstances, a Statement of the Case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his back condition.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After examining the Veteran and reviewing the record, the examiner is asked to address the following questions: 

a.) Is it at least as likely as not (50 percent probability or more) that any back disability had its onset during service or was caused by an incident noted in service?  The examiner is asked to comment on the Veteran's report that he injured his back during service in 1989 or 1990 when it was crushed by large tent poles and that the back injury was further aggravated in 1990 when he twisted his back during a motor vehicle accident in Italy in 1993.  

b.) Is it at least as likely as not (50 percent probability or more) that any back disability is proximately due to, or the result of the service-connected chronic fatigue syndrome and fibromyalgia?

c.) Is it at least as likely as not (50 percent probability or more) that any back disability was aggravated by the service-connected chronic fatigue syndrome and fibromyalgia?  The examiner is asked to comment on whether some of the increase in severity is due to natural progress of the back disability, and if so the examiner should identify the degree of increase in severity due to natural progression.  
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

The examiner must provide reasons for each opinion given.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2.  Schedule the Veteran for a VA general medical examination to assess the nature, extent, and severity of all the Veteran's physical and psychiatric disabilities and to obtain opinions as to the effects of such disabilities on his employability.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

The examiner should answer all of the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran is unemployable as a result of disabilities that are reasonably certain to continue throughout his lifetime?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran is suffering from a disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation? 

(c) If it is likely that the Veteran is suffering from a disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, is it at least as likely as not (50 percent probability or more) that any such disability will continue throughout his lifetime?

In rendering an opinion, the examiner must consider that the Veteran in March 2010 reported that he worked 20 hours per week from September 2000 to September 2003 and 10 hours per week from January 2007 to November 2008 in graphic design.  If the examiner determines that the Veteran is permanently and totally disabled from 
nonservice-connected disabilities, the examiner must identify the time period  when the Veteran became permanently and totally disabled for pension purposes. 

The examiner must provide reasons for each opinion given.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.  Send the Veteran's claims file to a Vocational Rehabilitation specialist for determination of whether the Veteran is capable of employment given his service connected disabilities.

4.  If the Veteran is found to be permanently and totally disabled from nonservice-connected disabilities at any time during the appeal period, he should be contacted and requested to provide the requisite documentation to support his claim for pension benefits.  This should include a detailed summary of his household income and expenses since he filed his claim in August 2004.  The Veteran should be asked to fill out VA Form 21-527, Income-Net Worth and Employment Statement.  

5.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims, to include, if applicable, whether he satisfied the net worth and annual income requirements for pension purposes at any time during the appeal period.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

6. The AOJ should take all indicated action in order to issue a Statement of the Case referable to the following issues: entitlement to an effective date earlier than August 31, 2004 for the grant of service connection for fibromyalgia, entitlement to an effective date earlier than August 31, 2004 for the grant of service connection for chronic fatigue syndrome, entitlement to an initial rating in excess of 20 percent for fibromyalgia, and entitlement to an initial rating in excess of 10 percent for chronic fatigue syndrome.  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


